

FORM OF INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 1st day of
July, 2007, between North Pittsburgh Systems, Inc., a Pennsylvania corporation
(the “Company”), and ______________ (“Indemnitee”).
 
WHEREAS, Indemnitee is a member of the Board of Directors of the Company (the
“Board of Directors”) and/or an officer of the Company and in such capacity, or
capacities, is performing valuable services for the Company; and
 
WHEREAS, the Company’s By-laws, as amended (the “Company By-Laws” and, together
with the Company’s Articles of Incorporation, as amended, the “Governing
Instruments”) provide for the indemnification of the Company’s directors and
officers; and
 
WHEREAS, Section 4 of Article VII of the Company By-Laws and Section 1746 of the
Pennsylvania Business Corporation Law (the “PBCL”) provide that they shall not
be deemed exclusive of any other rights to indemnification or advancement of
expenses to which directors or officers may be entitled under any by-law,
agreement, vote of shareholders or disinterested directors or otherwise; and
 
WHEREAS, the number of lawsuits and shareholders’ derivative lawsuits against
corporations, their directors and officers has increased in recent years, such
lawsuits frequently are without merit and seek damages in amounts having no
reasonable relationship to the amount of compensation received by the directors
and officers from the corporation, and such lawsuits whether or not meritorious
are expensive and time-consuming to defend; and
 
WHEREAS, adequate directors and officers liability insurance may not be
available at a reasonable cost; and
 
WHEREAS, the Company desires that Indemnitee continue to serve as a director
and/or an officer of the Company free from undue concern for unpredictable or
unreasonable claims for damages by reason of Indemnitee’s status as a director
and/or an officer of the Company, by reason of Indemnitee’s decisions or actions
on the Company’ behalf or by reason of Indemnitee’s decisions or actions in
another capacity for the Company while serving as a director and/or an officer
of the Company; and
 
WHEREAS, the Board of Directors has determined that the Company’s entry into
this Agreement is not only reasonable and prudent but also promotes the best
interests of the Company and its shareholders;  and
 
WHEREAS, Indemnitee has agreed to continue to serve as a director and/or an
officer of the Company in reliance on the protections afforded to him under this
Agreement;
 
NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
and/or an officer of the Company and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 


--------------------------------------------------------------------------------



1.  Indemnification. Subject only to the exclusions set forth in this Agreement,
the Company hereby agrees (i) to hold harmless and indemnify Indemnitee, from
time to time, against any and all Expenses and Liabilities (as such terms are
defined in Section 1(h) below) to the fullest extent authorized or permitted by
the PBCL (or any other applicable law), the Governing Instruments in effect on
the date hereof or as such law or the Governing Instruments may from time to
time be amended (but in the case of any such amendment, only to the extent such
amendment permits the Company to provide broader indemnification rights than
such law or Governing Instruments permitted the Company to provide prior to such
amendment) and (ii) to take all such action as may reasonably be required or
requested to carry out such indemnification. Notwithstanding the foregoing, the
Company shall not be required to indemnify Indemnitee for any Expenses and/or
Liabilities to the extent that such amounts have been paid directly to or for
the account of Indemnitee pursuant to any directors and officers liability
insurance policy maintained by the Company.  Without limiting the generality of
the foregoing:
 
(a)  Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (as defined in Section 1(h) below), other than a Proceeding by or in
the right of the Company, by reason of the fact that Indemnitee is or was a
director and/or an officer of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust or other enterprise
(including, without limitation, service with respect to any employee benefit
plan), against any and all Expenses and Liabilities actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding, and any appeal therefrom, provided that Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that Indemnitee did not satisfy the
foregoing standard of conduct to the extent applicable thereto.
 
(b)  Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee is or was a party or is threatened to be made a party
to any Proceeding by or in the right of the Company by reason of the fact that
Indemnitee is or was a director and/or an officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise (including, without limitation, service with respect
to any employee benefit plan), against any and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of such Proceeding, and any appeal therefrom, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the Court of Common Pleas of Allegheny County,
Pennsylvania or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the Court of Common Pleas of Allegheny County,
Pennsylvania or such other court shall deem proper.
 

-2-

--------------------------------------------------------------------------------



(c)  Successful Defense. To the extent that Indemnitee has been successful on
the merits or otherwise in the defense of any Proceeding referred to in Section
1(a) or 1(b) above, or in the defense of any claim, issue or matter therein, the
Company shall indemnify Indemnitee against any and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. Dismissal of any Proceeding with prejudice, or a settlement not
involving any payment or assumption of liability, shall be deemed a successful
defense.
 
(d)  Partial Indemnification. If Indemnitee is entitled to indemnification under
any provision of this Agreement for a portion of the Expenses and/or Liabilities
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in the
investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.
 
(e)  Advancement of Expenses. All Expenses incurred by Indemnitee or on
Indemnitee’s behalf in the investigation, defense or appeal of a Proceeding
referred to in either of Sections 1(a) and 1(b) of this Agreement, or in
enforcing Indemnitee’s rights under any provisions of this Agreement, shall be
paid by the Company in advance of the final disposition of such Proceeding in
the manner prescribed by Section 3 below.
 
(f)  Amendments to Indemnification Rights. The Company shall not adopt any
amendment to its Governing Instruments, the effect of which would be to deny,
diminish or encumber Indemnitee’s rights to indemnity pursuant to the Governing
Instruments, the PBCL or any other applicable law as applied to any act or
failure to act occurring in whole or in part prior to the date (the “Effective
Date”) upon which the amendment was approved by the Board of Directors. In the
event that the Company shall adopt any amendment to its Governing Instruments
the effect of which is to change Indemnitee’s rights to indemnity under such
instruments, such amendment shall apply only to acts or failures to act
occurring entirely after the Effective Date thereof. The Company shall give
written notice to Indemnitee of any proposal with respect to any such amendment
no later than the date such amendment is first presented to the Board of
Directors (or any committee thereof) for consideration, and shall provide a copy
of any such amendment to Indemnitee promptly after its adoption.
 
(g)  Indemnification for Expenses as a Witness. To the extent Indemnitee is, by
reason of the fact that Indemnitee is or was a director and/or an officer of the
Company (or is or was serving at the Company’s request in any one or more of the
capacities described in Sections 1(a) and 1(b) of this Agreement), a witness in
any Proceeding, the Company shall indemnify Indemnitee against all Expenses in
connection therewith.
 
(h)  Certain Definitions.  As used in this Agreement:
 
(i)  “Expenses” shall mean any and all expenses to the fullest extent permitted
by the PBCL (or any other applicable law), the Governing Instruments in effect
on the date hereof or as such law or Governing Instruments may from time to time
be amended (but, in the case of any such amendment, only to the extent such
amendment broadens the range or amount of expenses that may be paid or
reimbursed relative to the range or amounts permitted before such amendment),
including, without limitation, any and all retainers, court costs,
 

-3-

--------------------------------------------------------------------------------



transcript costs, fees of experts, witness fees, private investigators, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, fax transmission charges, secretarial services, delivery service fees,
attorneys’ fees, and all other costs, disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification under this Agreement or enforcing this Agreement in accordance
with Section 3(g) below.  Expenses also shall include the foregoing expenses
incurred in connection with any appeal resulting from any action, suit or
proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.
 
(ii)  “Liabilities” shall mean any and all obligations, indebtedness and
liabilities of any kind (including, without limitation, any and all claims,
judgments, settlements, fines, ERISA excise taxes, damages, losses,
deficiencies, costs, penalties, interest, expenses, charges, and fees), to the
fullest extent permitted by the PBCL (or any other applicable law), the
Governing Instruments in effect on the date hereof or as such law or Governing
Instruments may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment broadens the range or amount of
liabilities that may be paid, reimbursed or indemnified to an Indemnitee
relative to the range or amounts permitted before such amendment).
 
(iii)  “Proceeding” shall mean any and all threatened, pending or completed
actions, suits or proceedings, whether civil, criminal, administrative or
investigative and whether formal or informal.
 
2.  Limitations on Indemnification. No indemnity pursuant to Section 1 above
shall be paid by the Company:
 
(a)  on account of any suit in which judgment in a final, non-appealable
decision is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of federal or state law;
 
(b)  for Expenses incurred by or on behalf of Indemnitee, as a plaintiff, in a
suit against the Company or against one or more other directors and/or officers
of the Company (other than a suit brought by Indemnitee to enforce Indemnitee’s
rights to indemnification pursuant to this Agreement or as otherwise provided in
Section 6 below), unless such suit is authorized by the Board of Directors or
such indemnification is required by law;
 
(c)  if a final, non-appealable decision by a court having jurisdiction in the
matter shall determine that such indemnification is not lawful; or
 
(d)  for amounts paid by Indemnitee in settlement of any Proceeding without the
Company’s written consent, which consent shall not be unreasonably withheld,
delayed or conditioned.
 

-4-

--------------------------------------------------------------------------------



3.  Indemnification Procedures.
 
(a)  Notice to the Company. Promptly after receipt by Indemnitee of notice of
the commencement of any Proceeding, Indemnitee shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof. Such notice shall set forth in reasonable
detail the events giving rise to such claim and the amount requested, if known.
Failure of Indemnitee to provide such notice shall not relieve the Company of
its obligations under this Agreement except to the extent such failure has a
material and adverse effect on the ability of the Company to meet such
obligations.
 
(b)  Notice to Insurers. If, at the time of receipt of such notice, the Company
has directors and officers liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurer or insurers
in accordance with the procedures set forth in the respective policy or policies
in favor of Indemnitee. The Company shall thereafter take all necessary or
desirable action to cause such insurer or insurers to pay, on behalf of
Indemnitee, all Expenses and Liabilities payable as a result of such Proceeding
in accordance with the terms of such policy or policies.
 
(c)  Advancement of Expenses. Subject to Sections 3(d) and 3(e) below, the
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
investigating, defending or appealing any Proceeding covered by Section 1 above,
or in enforcing Indemnitee’s rights under any provisions of this Agreement,
shall be paid by the Company within 20 days of Indemnitee’s written request
therefor even if there has been no final disposition of such Proceeding.
Indemnitee’s written request shall state the amount requested and shall be
accompanied by copies of the invoices or other relevant documentation.
 
(d)  Undertaking to Repay Advances. Indemnitee undertakes and agrees, if and to
the extent required by applicable law, that Indemnitee shall reimburse the
Company for all advances of Expenses paid by the Company to or for the account
of Indemnitee under this Agreement with respect to any Proceeding in the event
and only to the extent that it shall ultimately be determined that Indemnitee
was not entitled to be indemnified under this Agreement with respect to such
Proceeding.
 
(e)  Assumption of Defense by the Company. Except as otherwise provided below,
the Company, jointly with any other indemnifying party similarly notified, will
be entitled to assume the defense of any Proceeding of which it has been
notified by Indemnitee pursuant to Section 3(a) above, with counsel reasonably
satisfactory to Indemnitee; provided, however that, without the prior written
consent of Indemnitee, the Company shall not settle, compromise or consent to
the entry of any judgment in any such Proceeding if and to the extent the
claimant seeks any non-monetary relief from Indemnitee.  After notice from the
Company to Indemnitee of its election to assume the defense thereof, the Company
will not be liable to Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by Indemnitee; provided, however, that Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding at
the expense of the Company if, at any time after such notice from the Company,
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of such defense, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases the Expenses of Indemnitee’s counsel
shall be subject to reimbursement in
 

-5-

--------------------------------------------------------------------------------



accordance with the terms of this Agreement.  The Company shall not be entitled
to assume Indemnitee’s defense of any Proceeding brought by the Company or as to
which Indemnitee shall have made the conclusion provided for in clause (ii) of
the preceding sentence.
 
(f)  Determination of Right to Entitlement.
 
(i)  In the event that Indemnitee incurs liability for any Liabilities (or, to
the extent not previously advanced pursuant to Section 3(c) above, Expenses),
and indemnification is sought under this Agreement, the Company shall pay (or
provide for payment if so required by the terms of any judgment or settlement)
the amount of such liability within 20 days of Indemnitee’s written request
therefor unless a determination is made within such 20 day period that the
claims giving rise to such request are excluded or indemnification is otherwise
not due under this Agreement. Such determination, and any determination required
by applicable law as to whether Indemnitee has met the standard of conduct
required to qualify and entitle Indemnitee, partially or fully, to
indemnification under Section 1 of this Agreement, shall be made, at the
Company’s discretion, (x) by the Board of Directors by a majority vote of the
directors who were not parties to such Proceeding even though less than a
quorum, or (y) if such a majority is not obtainable, or even if obtainable a
majority of the disinterested directors so directs, by written opinion of
“independent legal counsel” (as defined below) selected by the Company and
reasonably satisfactory to Indemnitee, or (z) by the Company’s shareholders;
provided, however, that if a “change of control” (as defined below) has occurred
such determination shall be made by written opinion of independent legal counsel
selected by Indemnitee or, if requested by Indemnitee, by the Company.
 
(A)           The term “change of control” shall mean: (x) the consummation of
any transaction after which any “person” or “group” (as such terms are used in
Sections 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities, or
possesses the power to vote or control the vote of securities, of the Company
representing 20% or more of the combined voting power of the Common Stock or, if
greater, all outstanding securities, of the Company; or (y) the consummation of
any merger or consolidation of the Company with any other corporation or entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.
 
(B)           The term “independent legal counsel” shall mean for this purpose
an attorney or firm of attorneys experienced in matters of
                               

 

-6-

--------------------------------------------------------------------------------



corporation law that is not now nor has within the previous three years been
retained to represent Indemnitee, the Company or any other party to the
Proceeding giving rise to the claim for indemnification hereunder; provided that
“independent legal counsel” shall not include any person who under applicable
standards of professional conduct would have a conflict of interest in
representing Indemnitee or the Company in an action to determine Indemnitee’s
rights under this Agreement.
 
(ii)  Notwithstanding the foregoing, Indemnitee may within 60 days after a
determination adverse to Indemnitee has been made as provided above, or if no
determination has been made within 20 days of Indemnitee’s written request for
payment, petition the Court of Common Pleas of Allegheny County, Pennsylvania or
any other court of competent jurisdiction, or may seek an award in arbitration
to be conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, which award shall be deemed final, unappealable and
binding, to determine whether Indemnitee is entitled to indemnification under
this Agreement, and such court or arbitrator, as the case may be, shall
thereupon have the exclusive authority to make such determination unless and
until such court or arbitrator dismisses or otherwise terminates such action
without having made a determination. The court or arbitrator, as the case may
be, shall make an independent determination of entitlement irrespective of any
prior determination made by the Board of Directors, independent legal counsel or
shareholders. In any such action before the court or arbitrator, Indemnitee
shall be presumed to be entitled to indemnification and the Company shall have
the burden of proving that indemnification is not required under this Agreement.
All fees and expenses of any arbitrator pursuant to this provision shall be paid
by the Company.
 
(g)  Enforcement Expenses. In the event that Indemnitee brings suit or takes any
other action to enforce Indemnitee’s rights or to collect monies due under this
Agreement, and if Indemnitee is successful therein (or if not successful,
Indemnitee nevertheless acted in good faith in bringing such suit or taking such
other action), the Company shall reimburse (to the extent not previously
advanced) Indemnitee for all of Indemnitee’s reasonable Expenses in any such
suit or action.
 
4.  Continuation of Indemnification. The Company’s obligations to indemnify
Indemnitee hereunder shall continue throughout the period Indemnitee is a
director and/or an officer of the Company (or is serving at the Company’s
request in any one or more of the capacities described in Sections 1(a) and 1(b)
above) and thereafter so long as Indemnitee shall be subject to any possible
claim or Proceeding by reason of the fact that Indemnitee was a director and/or
an officer of the Company (or was serving in such other capacities).
 
5.  Successors and Assigns. This Agreement shall be binding upon the Company,
its successors and assigns (including, without limitation, any transferee of all
or substantially all of its assets and any successor by merger or otherwise by
operation of law), and shall inure to the benefit of Indemnitee and Indemnitee’s
heirs, personal representatives, executors and administrators and shall be
binding upon Indemnitee and Indemnitee’s successors in interest under this
Agreement.
 

-7-

--------------------------------------------------------------------------------



6.  Rights Not Exclusive. The rights provided hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under any
provision of law, the Governing Instruments, other agreement, vote of
shareholders or of disinterested directors or otherwise.
 
7.  Subrogation. Upon payment of any amount under this Agreement, the Company
shall be subrogated to the extent of such payment to all of Indemnitee’s rights
of recovery therefor and Indemnitee shall take all reasonable actions requested
by the Company to secure such rights, including, without limitation, execution
of all documents necessary to enable the Company to enforce such rights.
 
8.  Severability. In the event that any provision of this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable for any reason, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.
 
9.  Integration. This Agreement embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof.
 
10.  Modification. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties
hereto.
 
11.  Notices. All notices given under this Agreement shall be in writing and
delivered either (i) personally, (ii) by registered or certified mail (postage
prepaid, return receipt requested), (iii) by recognized overnight courier
service or (iv) by telecopy (if promptly followed by a copy delivered as
provided in clauses (i), (ii) or (iii) above), as follows:
 
If to Indemnitee:                   [NAME]
[ADDRESS]

 
If to the Company:                North Pittsburgh Systems, Inc.
4008 Gibsonia Road
Gibsonia, PA 15044-9311
Attention: President and Treasurer
 
Notices hereunder given as provided above shall be deemed to be duly given upon
delivery if delivered personally, three business days after mailing if by
registered or certified mail, one business day after mailing if by overnight
courier service and upon confirmation of transmission if by telecopy.
 

-8-

--------------------------------------------------------------------------------



12.  Interpretation.  Section references are to this Agreement, unless otherwise
specified.  The captions in this Agreement are for convenience only and shall
not in any way affect the meaning or construction of any provisions of this
Agreement.
 
13.  Counterparts.  This Agreement may be executed in counterparts, all of
which, taken together, shall be considered one and the same agreement, it being
understood that counterparts may be delivered by facsimile.
 
14.  Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
principles of conflicts of laws.
 

-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
NORTH PITTSBURGH SYSTEMS, INC.
         
By:
     
Name:1
     
Title:
                       
[NAME OF DIRECTOR/OFFICER]



















 

 






__________________
1           Harry R. Brown, President, except in the case of the agreement in
which Harry R. Brown is the Indemnitee, Allen P. Kimble, Senior Vice President.
 
 
-10-
 
 

--------------------------------------------------------------------------------

 